                Case 2:20-cv-00831-TSZ Document 21 Filed 07/23/21 Page 1 of 1




 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
        JOE ANNE WILKERSON,
 6
                            Plaintiff,
 7                                                     C20-831 TSZ
           v.
 8                                                     ORDER
        SELECT PORTFOLIO SERVICING;
 9      and DOES 1–20,

                            Defendants.
10

11         Counsel having advised the Court that this matter has been resolved, see Joint

12 Status Report (docket no. 20), and it appearing that no issue remains for the Court’s

13 determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs.

16         In the event settlement is not perfected, either party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 90 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 23rd day of July, 2021.

21

22                                                   A
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
